 Case 1:19-cv-01232-RER Document 37 Filed 09/23/20 Page 1 of 4 PageID #: 373




IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

MARINA YADGAROVA, on behalf of herself
and all others similarly situated,

                             Plaintiff,

              vs.                                      CLASS ACTION

WILLIAMS & FUDGE, INC.,                                1:19-cv-1232-AMD-RER

                             Defendant.



                                 FINAL APPROVAL ORDER

       Upon consideration of the Parties’ request for final approval of the Class Action

Settlement Agreement (the “Agreement”) between Plaintiff Marina Yadgarova (“Plaintiff”),

individually and as representative of the class defined below (“Settlement Class” and “Settlement

Class Members”), and Defendant Williams & Fudge, Inc. (“Defendant”), the Court makes the

following orders and findings. Unless otherwise noted, defined terms are used as stated in the

Agreement.

       1.     This Court has jurisdiction over the subject matter of this lawsuit, Plaintiff, the

Settlement Class Members, and Defendant.

       2.     The following Class is certified pursuant to Fed. R. Civ. P. 23(b)(3):

              (a) all individuals with addresses in New York State (b) to whom
              defendant Williams & Fudge, Inc. (c) sent an initial collection
              letter (d) attempting to collect a debt (e) on which interest is
              accruing (f) which did not positively disclose that the balance may
              increase due to interest and fees, (g) which letter was sent on or
              after a date one year prior to the filing of this action.

       3.     Based on the Parties’ stipulations, which are made only for the purposes of

settlement: (A) the Settlement Class as defined is sufficiently numerous such that joinder is
 Case 1:19-cv-01232-RER Document 37 Filed 09/23/20 Page 2 of 4 PageID #: 374




impracticable; (B) common questions of law and fact predominate over any questions affecting

only individual Settlement Class Members, and included whether Defendant violated the Fair

Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. by sending Plaintiff and the Settlement

Class Members collection letters that sought to collect on student loans without disclosing the

fact that the amount of the debt was increasing with time.; (C) the claim of Plaintiff is typical of

the Class Members’ claims; (D) Plaintiff is an appropriate and adequate representative for the

Settlement Class and her attorneys, Edelman Combs Latturner & Goodwin, LLC and Cohen &

Mizrahi LLP are hereby appointed as Class Counsel; and (E) a class action is the superior

method for the fair and efficient adjudication of the claims of the Settlement Class Members.

         4.    The Court approved a form of notice for mailing to the Settlement Class. The

Court is informed notice of the settlement was successfully sent to 2,260 class members of the

total 2,379. One (1) person in the Settlement Class requested exclusion, and zero (0) objections

were filed or received.

         5.    Each Class Member whose notice was successfully mailed will receive a check

for $174.84 from the $68,000.00 Class Settlement Fund.

         6.    Costs associated with class notice and administration shall be deducted from the

Settlement Fund in accordance with the terms of the Agreement.

         7.    On September 22, 2020, the Court held a fairness hearing to which Settlement

Class Members, including any with objections, were invited. No Class members appeared in

Court.

         8.    The Court finds that the Agreement’s provisions for notice to the Settlement Class

satisfy the requirements of due process pursuant to the Federal Rules of Civil Procedure,

including Rule 23, the United States Constitution, and any other applicable law.



                                                 2
 Case 1:19-cv-01232-RER Document 37 Filed 09/23/20 Page 3 of 4 PageID #: 375




       9.      Specifically, the Court finds that the Settlement Class is so numerous that joinder

of all members is impracticable.

       10.     There are questions of law and fact common to the Settlement Class Members.

       11.     The individual claims of Plaintiff are typical of the claims of the Settlement Class

Members.

       12.     Plaintiff and Class Counsel have fairly and adequately represented the interests of

the Settlement Class Members.

       13.     The questions of law and fact common to the Settlement Class Members

predominate over any individual issues.

       14.     A class action is superior to other methods of adjudicating the claims of the

Settlement Class.

       15.     The Court finds that the Agreement is fair, reasonable, and adequate and hereby

finally approves the Agreement submitted by the Parties.

       16.     The Court orders Defendant to pay the total amount of $68,000.00 to the third-

party class administrator, First Class, Inc., within 21 days after the Effective Date, for the

establishment of the Class Settlement Fund and for distribution to the Settlement Class Members,

in accordance with the terms of the Agreement. Payments for notice and administration of the

settlement, an incentive to the class representative, and attorney’s fees shall be deducted from the

Class Settlement Fund. The remaining amount shall be distributed equally among the 204

Settlement Class Members whose claim forms were successfully mailed.

       17.     The Court having carefully reviewed Class Counsel’s petition for Attorneys’ Fees

and Costs, hereby finds that the award of Attorneys’ Fees and Costs sought by Class Counsel is

fair and reasonable to the Settlement Class and the Court approves an award of Attorneys’ Fees



                                                 3
Case 1:19-cv-01232-RER Document 37 Filed 09/23/20 Page 4 of 4 PageID #: 376
